  Case: 1:17-cv-00834-MRB Doc #: 78-1 Filed: 02/17/21 Page: 1 of 1 PAGEID #: 598




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTICT OF OHIO




Alyssa Portnoy, et al.                               Case No. 1:17-CV-00834-MRB

                                                     JUDGE MICHAEL R. BARRETT
PLAINTIFFS,
                                                     STATEMENT IN SUPPORT OF MOTION
                                                     WITH SUPPORTING MEMORANDUM TO
Vs.                                                  COMPEL

National Credit Systems, Inc. et al                  Michael D. Portnoy (0040213)
                                                     7024 Cloister Rd.
DEFENDANTS                                           Toledo, Ohio 43617
                                                     PH: (419) 874-2775
                                                     FX: (419) 874-2777
                                                     e-mail:hawkport@aol.com
                                                     Attorney for Plaintiffs


****************************************************************************************************

   Pursuant to Federal Civil Rule 26, Attorney Portnoy hereby provides the Court with a

statement that prior to filing Plaintiffs’ motion with supporting memorandum to compel,

he made reasonable efforts with NCS’ attorneys to resolve the disputes concerning

NCS providing complete answers to Plaintiffs’ first set of written discovery requests to

NCS. Opposing counsel and the undersigned were unable to resolve the discovery

disputes.

                                               Respectfully submitted,
                                               s/ Michael D. Portnoy
                                               Attorney for Plaintiffs




                                                 1
